DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 08/03/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0377717 to Rollin et al. (Rollin) in view of U.S. Patent Application Publication No. 2016/0116345 to Furtner.
As to Claim 1:
Rollin discloses, in FIGs. 1, 2, & 3:
a method for determining a temperature of at least one electronic switching element by a temperature measuring circuit comprising 
at least one electronic module (FIG(s). 1;  switching cell 6;  ¶ [0071] - ¶ [0073]) having 
a first electronic switching element (switch 10) and 
a second electronic switching element (switch 4;  ¶ [0074]), 
wherein the first and second electronic switching elements are configured so as to block a current flow in one direction in a first switching position (¶ [0076]), 
the method comprising the steps of: 
a) turning off the first electronic switching element ("[a]ll of the other switches are commanded to the blocked state;"  ¶ [0139]) and turning on the second electronic switching element ("first and second switches 4, 10 of the switching cell 6 cannot be closed simultaneously, i.e., conductive at the same time;"  ¶ [0076];  FIG(s). 3;  "the temperature-tested switch is closed by a command to reestablish the low impedance conduction state of the power junction whose actual temperature is sought;"  ¶ [0139]); 
b) coupling a voltage measuring unit (electronic measurement chain 22) to the electronic module (inputs 23, 24 at PM+ and PM-;  ¶ [0079]); 
c) measuring a voltage drop across the second electronic switching element ("differential voltage taken across the terminals of the gain amplifier is the actual differential voltage VCE presented to the terminals of the power junction of the switch 4 whose temperature is being measured;"  ¶ [0100]); 
d) measuring a current intensity of a current flowing through the second electronic switching element ("switch 4 whose temperature is being measured . . . calibrated measurement current is the actual current crossing through the semi-conductive junction of the controlled electronic switch 4;"  FIG(s). 1;  ¶ [0081]); and 
e) ascertaining the temperature of the second electronic switching element based on a resistance of the second electrical switching element (controlled electronic switch 4), wherein the resistance is determined based on the measured voltage drop and the measured current intensity (Rollin teaches: 
(1) injection of a calibrated measurement current through the measured device for measurement purposes- "switch 4 whose temperature is being measured . . . calibrated measurement current is the actual current crossing through the semi-conductive junction of the controlled electronic switch 4;"  FIG(s). 1;  ¶ [0081] and 
(2) a voltage across the measured device VCE by differential voltage amplifier 76;  FIG(s). 1;  "differential voltage taken across the terminals of the gain amplifier is the actual differential voltage VCE presented to the terminals of the power junction of the switch 4 whose temperature is being measured when the calibrated measurement current crosses through the junction of the switch 4;"  ¶ [0100].)
Using Ohm’s law V=IR (voltage equals current times resistance), the resistance of the second electrical switching element would be inherently determined based on the measured voltage drop and the measured current intensity.  Before the effective filing date of the claimed invention, a person having ordinary skill in the art; would, due to the inherent relationship between current, resistance, and voltage; ascertain the temperature of the second electronic switching element based on the at least one resistance value, as taught, for example, using Rollin), . . . 
However, Rollin is not used to disclose:
 . . . wherein: 
the current intensity of the current flowing through the second electronic switching element is measured by way of measurement of a current through a load, and 
the load is an inductor.  
Furtner discloses, in FIG(s). 7 & 8;  and by way of background, FIG(s). 3 & 4:
 . . . wherein: 
the current intensity (which is interpreted for examination purposes as current magnitude) of the current flowing through the second electronic switching element (disclosed above in Rollin as switch 4;  and herein as transistor 184;  FIG(s). 7;  ¶ [0058]) is measured by way of measurement of a current through a load (FIG(s). 7;  "power controller 178 to convert input voltage VIN by alternatingly switching and conducting ILOAD through output inductor LOUT;"  ¶ [0058];  "driver IC 176 . . . generates low side current measurement voltage VLSCURR . . . for low side semiconductor conduction device 174;"  ¶ [0059]), and 
the load is an inductor (FIG(s). 7;  "power controller 178 to convert input voltage VIN by alternatingly switching and conducting ILOAD through output inductor LOUT;"  ¶ [0058]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the electronic temperature sensor configured to measure and monitor the junction temperature of a controlled electronic power switch of an electronic switching cell, disclosed by Rollin; by incorporating the switching system, disclosed by Furtner; in order to provide multiple output semiconductor devices coupled to an inductor load and being capable of measuring current and temperature of the drive devices during operation (Furtner; ¶ [).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising the step of: 
turning on an electronic switching unit in order to couple the voltage measuring unit to the electronic module, 
wherein the electronic switching unit is configured so as to block a current flow in one direction in a first switching position.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
turning on an electronic switching unit (disclosed above in Furtner as "switch 140";  and herein as "first controlled switch 56;"  ¶ [0085];  "second control switch 66;"  ¶ [0086]) in order to couple the voltage measuring unit to the electronic module (¶ [0079],  ¶ [0083] - ¶ [0086]), 
wherein the electronic switching unit is configured so as to block a current flow in one direction in a first switching position (¶ [0083] - ¶ [0086]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
further comprising the step of: 
driving, via a controller, at least one of the first and second electronic switching elements and/or the electronic switching unit.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
driving, via a controller (disclosed above in Furtner as "power controller 178;"  and herein at ¶ [0059],  ¶ [0076],  ¶ [0081],  ¶ [0113]), at least one of the first and second electronic switching elements and/or the electronic switching unit (¶ [0139]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
further comprising the step of: 
driving, via a controller, both the first and second electronic switching elements and the electronic switching unit.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
driving, via a controller (disclosed above in Furtner as "power controller 178;"  and herein at ¶ [0059],  ¶ [0076],  ¶ [0081],  ¶ [0113]), both the first and second electronic switching elements and the electronic switching unit (¶ [0139]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein after step d), 
the voltage measuring unit is decoupled from the electronic module before the second electronic switching element is turned off and the first electronic switching element is turned on.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein after step d), 
the voltage measuring unit is decoupled from the electronic module before the second electronic switching element is turned off and the first electronic switching element is turned on (¶ [0034],  ¶ [0131] - ¶ [0132],  ¶ [0140] - ¶ [0141]).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the temperature is ascertained on the basis of a functional relationship or is taken from a table of values.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the temperature is ascertained on the basis of a functional relationship or is taken from a table of values (¶ [0141]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein at least the electronic switching unit comprises a field effect transistor.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein at least the electronic switching unit comprises a field effect transistor (56, 66;  ¶ [0085] - ¶ [0086]).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the field effect transistor is a MOSFET  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the field effect transistor is a MOSFET (FIG. 1;  56, 66;  ¶ [0085] - ¶ [0086])  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the field effect transistor is an SiC MOSFET.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the field effect transistor is an SiC MOSFET (¶ [0158]).  
As to Claim 13:
Rollin discloses, in FIGs. 1, 2, & 3:
an electronic assembly for determining a temperature of at least one electronic switching element, comprising: 
at least one electronic module (FIG(s). 1;  switching cell 6;  ¶ [0071] - ¶ [0073]) having 
a first electronic switching element (switch 10) and 
a second electronic switching element (switch 4;  ¶ [0074]), . . . 
. . . such that a voltage measuring unit (electronic measurement chain 22) is coupled to the electronic module (inputs 23, 24 at PM+ and PM-;  ¶ [0079]) such that the voltage measuring unit measures a voltage drop across the second electronic switching element ("differential voltage taken across the terminals of the gain amplifier is the actual differential voltage VCE presented to the terminals of the power junction of the switch 4 whose temperature is being measured;"  ¶ [0100]), . . . 
However, Rollin is not used to disclose:
. . . wherein an electronic switching unit is provided, 
which is turned off in a first switching position and is turned on in a second switching position, 
such that a voltage measuring unit is coupled to the electronic module such that the voltage measuring unit measures a voltage drop across the second electronic switching element, . . . 
 . . . a current measuring unit is provided, 
which is configured to measure the current intensity of a current flowing through the second electronic switching element by way of measurement of a current through a load, 
wherein the load is an inductor, and 
a control and evaluation unit is provided, 
which is designed to process the measured voltage and the measured current intensity in order to determine a resistance of the second electrical switching element, and 
to determine the temperature of the second electronic switching element based on the resistance of the second electrical switching element.  
Furtner discloses, in FIG(s). 7 & 8;  and by way of background, FIG(s). 3 & 4:
. . . wherein an electronic switching unit is provided (FIG. 4;  "switch 140"), 
which is turned off in a first switching position and is turned on in a second switching position ("switch 140 is closed" by the operation of SEL2 on switch 140;  ¶ [0046]), 
such that a voltage measuring unit (disclosed above in Rollin as electronic measurement chain 22;  and herein as opamp 142) is coupled to the electronic module such that the voltage measuring unit measures a voltage drop across the second electronic switching element ("when switch 140 is closed, . . . Opamp 142 receives output voltage VOUT from output load terminal OUT;"  ¶ [0046]), . . . 
 . . . a current measuring unit is provided, 
which is configured to measure the current intensity of a current flowing through the second electronic switching element (disclosed above in Rollin as switch 4;  and herein as transistor 184;  FIG(s). 7;  ¶ [0058]) by way of measurement of a current through a load ("driver IC 176 includes temperature and current measurement circuits and is configured to perform temperature and current measurements;"  FIG(s). 7;  ¶ [0059];  "power controller 178 to convert input voltage VIN by alternatingly switching and conducting ILOAD through output inductor LOUT;"  ¶ [0058];  "driver IC 176 . . . generates low side current measurement voltage VLSCURR . . . for low side semiconductor conduction device 174;"  ¶ [0059]), 
wherein the load is an inductor (FIG(s). 7;  "power controller 178 to convert input voltage VIN by alternatingly switching and conducting ILOAD through output inductor LOUT;"  ¶ [0058]), and 
a control and evaluation unit is provided ("[p]ower controller 178 may perform calculations for determining current or temperature values based on current measurement voltage VCURR [high side VHSCURR or low side VLSCURR] and temperature measurement voltage VTEMP [high side VHSTEMP or low side VLSTEMP];"  "driver IC 176 includes temperature and current measurement circuits and is configured to perform temperature and current measurements;"  FIG(s). 7;  ¶ [0059]), 
which is designed to process the measured voltage (disclosed above in Rollin as the actual differential voltage VCE presented to the terminals of the power junction of the switch 4 whose temperature is being measured) and the measured current intensity ("[p]ower controller 178 may perform calculations for determining current or temperature values based on current measurement voltage VCURR [high side VHSCURR or low side VLSCURR] . . . ;"  FIG(s). 7;  ¶ [0059]) 
in order to determine a resistance of the second electrical switching element (disclosed above in Rollin as switch 4;  and herein as transistor 184), and to determine the temperature of the second electronic switching element based on the resistance of the second electrical switching element (Rollin teaches: 
(1) injection of a calibrated measurement current through the measured device for measurement purposes- "switch 4 whose temperature is being measured . . . calibrated measurement current is the actual current crossing through the semi-conductive junction of the controlled electronic switch 4;"  FIG(s). 1;  ¶ [0081] and 
(2) a voltage across the measured device VCE by differential voltage amplifier 76;  FIG(s). 1;  "differential voltage taken across the terminals of the gain amplifier is the actual differential voltage VCE presented to the terminals of the power junction of the switch 4 whose temperature is being measured when the calibrated measurement current crosses through the junction of the switch 4;"  ¶ [0100].)
Using Ohm’s law V=IR (voltage equals current times resistance), the resistance of the second electrical switching element would be inherently determined based on the measured voltage drop and the measured current intensity.  
Furtner teaches in figures 3 and 7 that the temperature is determined by the difference in VBEs at different current sources.  Before the effective filing date of the claimed invention, a person having ordinary skill in the art; would, due to the inherent relationship between current, resistance, and voltage; ascertain the temperature of the second electronic switching element based on the at least one resistance value, as taught, for example, using Rollin and Furtner).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the electronic temperature sensor configured to measure and monitor the junction temperature of a controlled electronic power switch of an electronic switching cell, disclosed by Rollin; by incorporating the switching system, disclosed by Furtner; in order to provide multiple output semiconductor devices coupled to an inductor load and being capable of measuring current and temperature of the drive devices during operation (Furtner; ¶ [0058] - ¶ [0059]).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
wherein the electronic switching unit is coupled to the electronic module via an electrical line, and 
the electrical line branches off from the electronic module between the first electronic switching element and the second electronic switching element.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the electronic switching unit is coupled to the electronic module via an electrical line (299, 301), and 
the electrical line branches off from the electronic module between the first electronic switching element and the second electronic switching element (17, 19;  ¶ [0116]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        


/DIANA J. CHENG/Primary Examiner, Art Unit 2849